Per Curiam. This suit was regularly placed upon the docket, and appellant’s abstracts and brief were filed on the 20th day of November, 1883. On the 21st day of the same month, appellee entered a special appearance, and moved this court to dismiss the appeal, filing a printed brief in support of his motion, to which appellant filed a printed reply. On December 4th, after full consideration of the motion, the same was overruled. Since then, no brief going to the merits 'of the case has been filed by appellee, and those filed by appellant at the time of docketing the case remain wholly unanswered. For this failure to comply with the rules of this court, the judgment of the court below will be reversed and the cause remanded.. [Reversed and remanded.